Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous

Claims pending: 2-21
Claims amended: N/A
Claims cancelled: 1
New claims: 2-21


Double Patenting
Double Patenting The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-24 of U.S. Patent No. 9124769 (App 12505966)  since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (8, 15 similarly) claim: An apparatus comprising: at least one memory including instructions; and at least one processor to execute the instructions to: compare a first audio signal associated with media selected via a set-top box to a second audio signal from an audio system of a media presentation device, the second audio signal received by a transducer in a media presentation location; periodically prevent receipt of the second audio signal by the transducer for a first time period; enable the receipt of the second audio signal after the first time period expires; output, based on the comparison, a value indicative of whether the media is presented at the media presentation location; and provide, based on the output, media presentation information associated with the media to a data collection facility, the media presentation information including a timestamp of the media.…..
On the other hand, Patent No. 9124769 (App 12505966) Claim 1 claims: An apparatus for use with a set-top box (STB) and a media presentation device, comprising: an audio input interface to receive a first audio signal associated with a program selected by a user via the STB;  a microphone to receive a free-field radiating second audio signal output by at least one of the media presentation device or an audio system associated with the media presentation device;  a finite impulse response filter having adaptive coefficients to delay and to attenuate the first audio signal to form an estimate of the second audio signal;  a comparator to compare the second audio signal to the estimate of the second audio signal to form an output;  a privacy protector to facilitate burst mode operation of the comparator by periodically disabling the microphone and the comparator;  and an output interface to provide a value indicative of whether the program selected by the user via the STB is presented at the media presentation device based on the output. 
Claim 14 claims: An apparatus for use with a set-top box (STB) and a media presentation device comprising: an audio input interface to receive a first audio signal associated with a program selected by a user via the STB; a microphone to receive a free-field radiating second audio signal output by at least one of the media presentation device or an audio system associated with the media presentation device; a comparator to compare the second audio signal to the first audio signal to form an output; an output interface to provide a value indicative of whether the program selected by the user via the STB is presented at the media presentation device based on the output; and a privacy protector including a timer to facilitate burst mode operation of the comparator by periodically disabling the microphone and the comparator.  For that reason, Application's Claim(s) 2, (13 similarly) and Patented Claim(s) 1, 14 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claim 1, 8, 15 of the instant application is fully encompassed by the combination of Claims 1, 14. Allowance of application claims 1, 8, 15 and their corresponding dependent claims would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1, 14 and their corresponding dependent claims. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-17 of U.S. Patent No. 10469901 (App 14841191) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (8, 15 similarly) claim: An apparatus comprising: at least one memory including instructions; and at least one processor to execute the instructions to: compare a first audio signal associated with media selected via a set-top box to a second audio signal from an audio system of a media presentation device, the second audio signal received by a transducer in a media presentation location; periodically prevent receipt of the second audio signal by the transducer for a first time period; enable the receipt of the second audio signal after the first time period expires; output, based on the comparison, a value indicative of whether the media is presented at the media presentation location; and provide, based on the output, media presentation information associated with the media to a data collection facility, the media presentation information including a timestamp of the media..….. 
On the other hand, Patent No. 10469901(App 14841191)  Claim 1 claims: An apparatus to generate media presentation information, the apparatus comprising: a computer-implemented comparator to periodically output a value indicative of whether media selected via a set-top box is presented at a media presentation location, by the comparator comparing a first audio signal associated with media of a media presentation device to ambient audio received in the media presentation location via an audio system associated with the media presentation device;  a computer-implemented privacy protector to facilitate operation of the comparator by periodically preventing the comparator from receiving the ambient audio from a transducer for a first time period based on a granularity of the media presentation information that is to be reported, the granularity based on an amount of time, and enabling the comparator to receive the ambient audio from the transducer after the first time period expires;  and a computer-implemented meter to record presentation of the media based on the output. 
Claim 9 claims: A method to generate media presentation information, the method comprising: comparing, via a comparator, a first audio signal associated with media of a media presentation device to ambient audio received in a media presentation location via an audio system associated with the media presentation device to form an output;  implementing a privacy protocol by periodically disabling the receiving of the ambient audio from a transducer for a first time period based on a granularity of the media presentation information that is to be reported, the granularity based on an amount of time, and enabling the receiving of the ambient audio from the transducer after the first time period expires;  in response to the output, recording presentation of the media;  forming an estimate of the ambient audio by delaying and attenuating the first audio signal;  and comparing the estimate of the ambient audio to the ambient audio to form the output, wherein the delaying and the attenuating of the first audio signal includes applying a filter having adaptive weights to the first audio signal.  For that reason, Application's Claim(s) 1, (8, 15 similarly) and Patented Claim(s) 1, 9 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claims 1, 8, 15 of the instant application is fully encompassed by the combination of Claims 1, 9. Allowance of application claims 1, 8, 15 and their corresponding dependent claims would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1, 9 and their corresponding dependent claims. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11070874 (App 16671946) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Application's Claim(s) 1, (8, 15 similarly) claim: An apparatus comprising: at least one memory including instructions; and at least one processor to execute the instructions to: compare a first audio signal associated with media selected via a set-top box to a second audio signal from an audio system of a media presentation device, the second audio signal received by a transducer in a media presentation location; periodically prevent receipt of the second audio signal by the transducer for a first time period; enable the receipt of the second audio signal after the first time period expires; output, based on the comparison, a value indicative of whether the media is presented at the media presentation location; and provide, based on the output, media presentation information associated with the media to a data collection facility, the media presentation information including a timestamp of the media..….. 
On the other hand, Patent No. 11070874 (App 16671946)  Claim 1 claims: An apparatus for use with a set-top box (STB) and a media presentation device, comprising: means for interfacing an input to receive a first audio signal associated with a program selected by a user via the STB; means for transducing to receive a free-field radiating second audio signal output by at least one of the media presentation device or an audio system associated with the media presentation device; means for filtering having adaptive coefficients to delay and to attenuate the first audio signal to form an estimate of the second audio signal; means for comparing to compare the second audio signal to the estimate of the second audio signal to form an output; means for protecting privacy to facilitate burst mode operation of the means for comparing by periodically disabling the means for transducing and the means for comparing; and means for interfacing an output to provide a value indicative of whether the program selected by the user via the STB is presented at the media presentation device based on the output.
Claim 12 claims: An apparatus for use with a set-top box (STB) and a media presentation device comprising: means for interfacing an input to receive a first audio signal associated with a program selected by a user via the STB; means for transducing to receive a free-field radiating second audio signal output by at least one of the media presentation device or an audio system associated with the media presentation device; means for comparing to compare the second audio signal to the first audio signal to form an output; means for interfacing an output to provide a value indicative of whether the program selected by the user via the STB is presented at the media presentation device based on the output; and means for protecting privacy including means for timing to facilitate burst mode operation of the comparing means by periodically disabling the transducing means and the comparing means.  For that reason, Application's Claim(s) 1, (8, 15 similarly) and Patented Claim(s) 1, 12 are not patentably distinct from each other, and is therefore an obvious variant thereof.
Claims 1, 8, 15 of the instant application is fully encompassed by the combination of Claims 1, 12. Allowance of application claims 1, 8, 15 and their corresponding dependent claims would result in an unjustified time- wise extension of the monopoly granted for the invention defined by patented claims 1, 12 and their corresponding dependent claims. 
Therefore, obviousness-type double patenting is appropriate.
http://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer





Allowable Subject Matter
Claims 1-20  subject matter are allowable if the above obvious double patent rejections, can be overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421